

114 S1103 RS: To reinstate and extend the deadline for commencement of construction of a hydroelectric project involving Clark Canyon Dam.
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 212114th CONGRESS1st SessionS. 1103[Report No. 114–132]IN THE SENATE OF THE UNITED STATESApril 27, 2015Mr. Daines (for himself, Mr. Tester, Mr. Risch, and Mr. Crapo) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 9, 2015Reported by Ms. Murkowski, without amendmentA BILLTo reinstate and extend the deadline for commencement of construction of a hydroelectric project
			 involving Clark Canyon Dam.
	
 1.Extension of time for a Federal Energy Regulatory Commission project involving Clark Canyon DamNotwithstanding the time period described in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12429, the Federal Energy Regulatory Commission (referred to in this section as the Commission) shall, at the request of the licensee for the project, and after reasonable notice and in accordance with the procedures of the Commission under that section, reinstate the license and extend the time period during which the licensee is required to commence construction of project works for the 3-year period beginning on the date of enactment of this Act.September 9, 2015Reported without amendment